The Iroquois Iron and Steel Company, a dealer in scrap iron and steel, was found guilty and fined in the municipal court of Chicago upon a charge of conducting the business of a wholesale junk dealer without having first procured a license under section 3705 of the Chicago municipal code. The cause is here by appeal on a certificate by the trial judge that the validity of a municipal ordinance is involved and that in his opinion public interest requires a direct appeal to this court.
The grounds relied upon for reversal are (1) that the trial court erred in finding defendant guilty; (2) in not finding that defendant is not operating a junk yard; (3) the ordinance is invalid as applied to the business of defendant; and (4) the city has no authority to license, tax or regulate a business of the character conducted by defendant.
The brief discloses that the appeal involved the construction of the ordinance as to whether it is applicable to appellant's particular business rather than as to its validity. Under our holding in City of Chicago v. Peterson, 360 Ill. 177, no question cognizable by this court is presented.
The cause is transferred to the Appellate Court for the First District.
Cause transferred.